Citation Nr: 0421788	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  99-07 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right foot drop.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to March 
1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 RO decision that denied the 
veteran's claims of service connection for a right foot drop, 
and peripheral neuropathy, claimed as secondary to herbicide 
exposure.  In September 2001, the Board remanded the case to 
the RO.

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

In September 2001, the Board remanded these matters to the RO 
so that the veteran could be afforded a hearing at the RO by 
a Veterans Law Judge.  This hearing was scheduled and the 
veteran indicated (prior to the hearing) that he was unable 
to attend due to extenuating circumstances.  Thereafter, the 
veteran variously indicated that he did and did not want his 
hearing to be rescheduled.  In July 2004, the Board sought 
clarification of this matter; that same month, the veteran 
responded that he wanted a videoconference hearing at the RO 
before a Veterans Law Judge.  This hearing should be 
scheduled. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

The RO should re-schedule, at the 
earliest available opportunity, a Board 
videoconference hearing for the veteran 
and any witnesses.  A copy of the notice 
to report for the hearing should be sent 
to him, with a copy to his 
representative.  Any failure of the 
veteran to report for the hearing should 
be clearly documented for the record.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

